                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY

NXIVM CORPORATION, et al.,         .
                                   .
       Plaintiffs,                 .
                                   . Case No. 06-cv-01051
vs.                                .
                                   . Newark, New Jersey
ROSS INSTITUTE, et al.,            . October 2, 2019
                                   .
       Defendants.                 .
                                   .



                    TRANSCRIPT OF TELECONFERENCE
               BEFORE THE HONORABLE CATHY L. WALDOR
                  UNITED STATES MAGISTRATE JUDGE


APPEARANCES:

For the Plaintiffs:      BRIAN M. ENGLISH, ESQ.
                         Tompkins, McGuire, Wachenfeld &
                         Barry, LLP
                         3 Becker Farm Road, Fourth Floor
                         Roseland, NJ 07068-1726
                         (973) 622-3000
                         benglish@tompkinsmcguire.com

                         ROBERT CROCKETT, ESQ.
                         Crockett & Associates
                         23929 Valencia Boulevard, Suite 303
                         Valencia, California 91355
                         (323) 487-1101 x101
                         Bob@bobcrockettlaw.com



Audio Operator:

Transcription Service:       KING TRANSCRIPTION SERVICES
                             3 South Corporate Drive, Suite 203
                             Riverdale, NJ 07457
                             (973) 237-6080

Proceedings recorded by electronic sound recording; transcript
produced by transcription service.
                                                                 2


 1   (APPEARANCES continued)

 2
     For Juval Aviv,       ANDREW M. ENGLANDER, ESQ.
 3   Interfor, Inc.:       Friedman, Kaplan, Seiler & Adelman,
                           LLP
 4                         One Gateway Center, 25th Floor
                           Newark, NJ 07102-5311
 5                         (973) 877-6400

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     |Teleconference
     |06-cv-01051, October 2, 2019
                                                                                      3


 1                  (Commencement of proceedings at 2:51 P.M.)

 2

 3                 THE COURT:         Okay.     On the record.     Thank you.

 4                 NXIVM versus Ross, 06-1051.             It's 2:51,

 5   October 2nd.         And we are on the record.             We are good.

 6                 So there's a motion to withdraw for -- from

 7   Mr. Crockett?         --

 8          (Simultaneous conversation)

 9                 MR. CROCKETT:            -- yes, Your Honor.     Robert Crockett

10   on the line.

11                 THE COURT:         And who else is withdrawing?

12                 MR. ENGLISH:         The Tompkins McGuire firm.

13                 THE COURT:         Oh.     Right.   Right.    Sorry.

14                 So how can I possibly do that?               I mean, Interfor

15   still has a claim.              Is that correct?

16                 MR. ENGLISH:         Well, they have -- they have a --

17   Judge Hayden ruled in their favor, and they put in a final

18   statement of what they claimed to be owed.

19                 THE COURT:         Right.

20                 MR. ENGLISH:         And that's basically it.

21                 THE COURT:         So there's an order and judgment for

22   one million three?              Six nine one five seven point five one.

23   Right?

24                 And what is outstanding on this case?

25                 MR. ENGLANDER:            Your Honor, if I may, this is
     |Teleconference
     |06-cv-01051, October 2, 2019
                                                                                  4


 1   Andrew Englander.

 2                 THE COURT:        Thank you.

 3                 MR. ENGLANDER:           Counsel for Interfor.

 4                 THE COURT:        Yup.

 5                 MR. ENGLANDER:           From Friedman, Kaplan, Seiler &

 6   Adelman.

 7                 So what -- what's outstanding at this point is --

 8   you're right there's an -- there's a judgment for around 1.3

 9   million outstanding, which has not yet been satisfied.

10                 But Judge Hayden had always asked the parties to

11   provide supplemental information to deal with the firm's

12   bills from the -- from the time of the trial up until present

13   and also to calculate prejudgment interest.

14                 And Interfor has submitted its supplemental papers.

15   NXIVM's papers are due, I believe, by October 15th.               And so

16   at this point there is not a complete --

17                 THE COURT:        Okay.

18                 MR. ENGLANDER:           -- and final judgment.

19                 THE COURT:        Well, how can I possibly relieve you?

20                 MR. ENGLISH:        Well, Your Honor, I mean, because we

21   don't have clients.             That's why.    The clients are gone.

22   There's no instructions from anybody.               Nobody's responding to

23   us.    We don't have anybody to deal with.             And beyond that, my

24   firm's owed a lot of money.

25                 So I -- people have gotten out for far less.
     |Teleconference
     |06-cv-01051, October 2, 2019
                                                                              5


 1                 THE COURT:        That leaves --

 2                 MR. ENGLISH:        And there's really not much left to

 3   do.    Go ahead --

 4                 THE COURT:        -- NXIVM, a corporation unrepresented.

 5                 Gee, Mr. Crockett, you fought to get in the case.

 6   Now you're fighting to get out.

 7                 MR. CROCKETT:        Well, this is Robert Crockett

 8   speaking.

 9                 Yes, at the time, NXIVM was a viable corporation

10   with lots of what they call coaches working for them.              And

11   it's a big organization.            And my bills were getting paid.

12                 And since then, as I think everybody knows -- I

13   don't know if Your Honor knows, but there's been a criminal

14   trial --

15                 THE COURT:        I know all about it, but, you see,

16   sometimes when you don't get paid, you have to stay in the

17   case, because you got in the case.

18                 I -- what do I have to show me --

19                 MR. CROCKETT:        That's not why we --

20                 THE COURT:        -- that NXIVM doesn't exist anymore?

21                 MR. CROCKETT:        I don't know if NXIVM doesn't exist

22   anymore.       But that's -- we're not getting out of the case

23   because we haven't been paid.

24                 THE COURT:        Okay.

25                 MR. CROCKETT:        We're getting out of the case --
     |Teleconference
     |06-cv-01051, October 2, 2019
                                                                            6


 1   we're moving to be relieved because nobody's responding to --

 2   at least from Crockett & Associates' standpoint, nobody's

 3   responding to our requests for instructions.          Nobody.

 4                 MR. ENGLISH:      We're Tompkins McGuire.    I mean,

 5   Nancy Salzman is who we always dealt with.          And I've been

 6   sending things to her criminal attorney, and I've received

 7   nothing in response.

 8                 MR. ENGLANDER:      Your Honor, if I may, this is

 9   Andrew Englander again.

10                 To the point as to whether NXIVM still exists, we

11   noted in our opposition papers that as recently as this past

12   spring, NXIVM was represented in Keith Raniere's criminal

13   trial and had authorized its attorneys in that case to assert

14   the attorney-client privilege.          That attorney had submitted

15   numerous filings on the corporation's behalf.             And that's

16   even after some of the principals had pled guilty.

17                 And we don't see that anything has changed since

18   that point.        And so while it's true that -- well, it may be

19   true that NXIVM is no longer operating to the extent that it

20   was before those events, at least with the case a few months

21   ago, attorneys on NXIVM's behalf had certified that it was

22   still an entity that had operations and was not defunct.

23                 MR. ENGLISH:      Well, Your Honor, Brian English.

24                 I spoke to -- well, to say I tried to speak to

25   Mr. Englander's talking about a guy named Sullivan who acted
     |Teleconference
     |06-cv-01051, October 2, 2019
                                                                               7


 1   as NXIVM's attorney in the Raniere case.              I called

 2   Mr. Sullivan's office last week, gave a detailed message and

 3   heard nothing back, consistently with what's been going on

 4   here.

 5                 MR. CROCKETT:        And this is Robert Crockett.

 6                 I -- I am unaware -- I mean, I haven't been

 7   following the criminal case either remotely, closely, but I'm

 8   unaware that NXIVM has appeared in that case.              I'm unaware.

 9   And to the extent there has been appearances in that case,

10   it's been individuals who have been pleading privileges.

11   But, again, I don't know if NXIVM is appearing.              All I know

12   is that -- is that I have reached out to people who gave me

13   directions as NXIVM, and they said we don't want anything

14   more to do with NXIVM.            We're not going to tell you what to

15   do.

16                 And so quite frankly, from my position, if you --

17   if Your Honor did not remove us or permit us to withdraw as

18   counsel, at least from Crockett & Associates' standpoint, I

19   mean what's difference?            I don't have the authority to do

20   anything.       Zero.      I mean, I've made my -- I've undertaken my

21   professional obligation to be removed.              But I don't --

22                 THE COURT:        What did you say?

23                 MR. CROCKETT:        I don't have any authority to do

24   anything.

25                 THE COURT:        Well, but I don't know -- tell me
     |Teleconference
     |06-cv-01051, October 2, 2019
                                                                                  8


 1   how -- did you contact -- call this Mr. Sullivan just one

 2   time?

 3                 MR. ENGLISH:        Well, I called him the one time.

 4                 THE COURT:        Mr. English, yeah.

 5                 MR. ENGLISH:        And I have sent numerous things to

 6   Mr. Soleaway [sic] is Nancy Salzman's lawyer.               And I've been

 7   sending -- I've sent him Judge Hayden's decision.               I've been

 8   sending him everything that the Court has entered in this

 9   case, every filing since August 27th, I guess, was the date

10   of the -- or July 27th -- August 27th -- the date of the

11   judge's decision, I've been sending him everything and have

12   not heard a word in response.            I must have sent him 12

13   different emails.           And Nancy Salzman is the president and our

14   client.

15                 MR. CROCKETT:        But I guess I would ask

16   Your Honor -- this is Robert Crockett.               I mean, what would be

17   the consequence of leaving us in?            I mean, we couldn't file

18   any briefs.        We couldn't take any positions.         We don't have

19   authority.

20                 THE COURT:        But the two of you are asking me -- I

21   don't know that NXIVM has assets.            I don't know whether or

22   not NXIVM exists.           I don't know that just calling a few phone

23   calls and not getting a response, and then I leave a district

24   judge with an unrepresented corporation and open matters, an

25   application that's open.
     |Teleconference
     |06-cv-01051, October 2, 2019
                                                                                    9


 1                 MR. ENGLANDER:        Your Honor, that's exactly right.

 2   This is Andrew Englander.

 3                 And -- and I would add to that that we're not

 4   talking about some indefinite period of time here.               I mean,

 5   we're very close to the finish line in this case.              NXIVM's

 6   papers are due in less than two weeks.

 7                 THE COURT:        Right.

 8                 MR. ENGLISH:        But we can't consult with anybody,

 9   Your Honor.        I mean, that's the problem here --

10          (Simultaneous conversation)

11                 THE COURT:        Well, then --

12                 MR. ENGLISH:        -- is a sham better than nothing?        I

13   mean, you know.          I don't understand that.

14                 THE COURT:        Put that in your opposition.     I can't

15   let you withdraw.

16                 I'll talk to Judge Hayden and see if she has a

17   better idea.         But I can't leave a district judge with an open

18   application and a corporation that's unrepresented.               And I

19   don't have any affidavit or certification, I don't think,

20   about your contacts or Mr. Crockett's contacts or attempts to

21   contact.

22                 MR. ENGLISH:        Well, there have been affidavits

23   submitted.

24                 THE COURT:        I'm looking at Mr. Crockett's.

25                 MR. CROCKETT:        Yes, Your Honor.   We submitted the
     |Teleconference
     |06-cv-01051, October 2, 2019
                                                                              10


 1   application of Chase Tajima -- or the declaration of Chase

 2   Tajima.

 3                 THE COURT:        Who's that?

 4                 MR. CROCKETT:           He's my associate.   Last two

 5   speakers IDs were Crockett.

 6                 THE COURT:        Oh.

 7                 MR. ENGLISH:        And then there's one by me, and

 8   there's one by Mr. Crockett.

 9                 THE COURT:        I saw your --

10                 MR. ENGLISH:        -- were all filed --

11                 MR. ENGLANDER:           Your Honor, I think you'll see,

12   when you look at those affidavits that -- in the case of

13   Mr. Crockett's firm, they don't identify, I think, other than

14   Nancy Salzman, who they attempted to contact.

15                 THE COURT:        Right.

16                 MR. ENGLANDER:           And unless I'm missing something, I

17   think Mr. English's firm relied on Mr. Crockett to make

18   those -- make those outreach efforts.

19                 THE COURT:        August 30th --

20                 MR. ENGLISH:        No, actually, we made efforts on our

21   own.

22                 THE COURT:        On August 30th --

23                 MR. ENGLISH:        To Nancy Salzman.

24                 THE COURT:        This is your associate.      On

25   August 30th, one NXIVM contact, whoever that is, informed me
     |Teleconference
     |06-cv-01051, October 2, 2019
                                                                               11


 1   she was no longer involved with NXIVM or any of the

 2   decision-making and would not providing guidance.               I never

 3   heard back from Ms. Salzman, who you contacted on August 26th

 4   and August 30th.

 5                 MR. CROCKETT:        Yeah, as far as we know --

 6          (Simultaneous conversation)

 7                 MR. CROCKETT:        As far as I know, Your Honor --

 8   Robert Crockett -- she's -- I only know Nancy Salzman to be

 9   the president, CEO.             I don't know any other officers.

10                 THE COURT:        There are assets -- does NXIVM have

11   assets?

12                 MR. CROCKETT:        I don't know.   This is Robert

13   Crockett.       We do not know the answer.

14                 MR. ENGLISH:        No --

15                 THE COURT:        I need more.

16                 So for now, I am not going to permit you to

17   withdraw.       But I'm going to call Judge Hayden after I get off

18   the phone.        And if anything changes, I'll get back to you.

19                 MR. CROCKETT:        What would you like more,

20   Your Honor?

21                 THE COURT:        I need to know if NXIVM's being

22   dissolved, if NXIVM -- was NXIVM represented by Sullivan and

23   one call was made to this Sullivan?             What firm is this

24   Sullivan with?

25                 MR. ENGLISH:        I think it's called Answorth
     |Teleconference
     |06-cv-01051, October 2, 2019
                                                                                  12


 1   [phonetic].        I think they're in Massachusetts.

 2                 MR. ENGLANDER:           For Ashcroft.

 3                 MR. ENGLISH:        Ashcroft, that's right.

 4                 THE COURT:        Like the Ashcroft?

 5                 MR. ENGLANDER:           It's called Ashcroft law firm,

 6   Your Honor.        It's --

 7                 MR. ENGLISH:        They're in Massachusetts.       Right?

 8                 MR. ENGLANDER:           That's what it looks like.

 9                 THE COURT:        What's the telephone number?        You've

10   got a phone number?

11                 MR. ENGLANDER:           617.

12                 THE COURT:        617.

13                 MR. ENGLANDER:           573.

14                 THE COURT:        Mm-hmm.

15                 MR. ENGLANDER:           573-9400.

16                 And, Your Honor, I'm reading from -- attached to

17   our opposition papers was a declaration by Mr. Sullivan about

18   the status of --

19                 THE COURT:        Right.

20                 MR. ENGLANDER:           -- of NXIVM.    And so that's what

21   I'm reading from.

22                 MR. CROCKETT:        Well, may I inquire, does he ask

23   if -- or does he say that NXIVM is an ongoing entity with

24   operations?

25                 MR. ENGLANDER:           He does.    He says it quite clearly.
     |Teleconference
     |06-cv-01051, October 2, 2019
                                                                               13


 1                 MR. ENGLISH:        Well, he -- but, once again, that

 2   was -- what? -- five months ago?            And -- you know, asserting

 3   the privilege is one thing on behalf of corporation.             To get

 4   instruction from a living person is really what the whole

 5   attorney-client privilege -- I mean, the attorney-client

 6   relationship is.           We don't have any living people to speak

 7   to.

 8                 THE COURT:        Let me see what Judge Hayden wants to

 9   do.    But I told you what any inclination was.           If she changes

10   anything, I'll let you know.

11                 MR. CROCKETT:        I just have a --

12          (Simultaneous conversation)

13                 MR. ENGLISH:        Your Honor.

14                 MR. CROCKETT:        -- I just have a couple of -- maybe

15   a question, Your Honor.            I wonder what the consequence of not

16   being permitted to remove -- I mean, could we be sanctioned

17   for not filing a brief or taking some sort of position?               I

18   mean ...

19                 THE COURT:        Well, the position would be that you've

20   had -- which should be on the docket in the event I don't

21   permit you to withdraw -- that you've -- what your attempts

22   were and that you've had no contact, so you're not authorized

23   to respond.        That preserves your sanctity as well as any

24   rights on any other counsel that may come in.

25                 MR. CROCKETT:        All right.   Well --
     |Teleconference
     |06-cv-01051, October 2, 2019
                                                                            14


 1                 THE COURT:        But that --

 2                 MR. CROCKETT:        I guess it's better than nothing,

 3   Your Honor.

 4                 THE COURT:        Right.   So I will let you know if Judge

 5   Hayden has a different proposal.              Okay?

 6                 MR. ENGLISH:        Thanks, Your Honor.

 7                 THE COURT:

 8                 MR. CROCKETT:        Thank you, Your Honor.

 9                  (Conclusion of proceedings at 3:05 P.M.)

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     |Teleconference
     |06-cv-01051, October 2, 2019
                                                                              15
     |Certification


 1                                   Certification

 2          I, SARA L. KERN, Transcriptionist, do hereby certify

 3   that the 15 pages contained herein constitute a full, true,

 4   and accurate transcript from the official electronic

 5   recording of the proceedings had in the above-entitled

 6   matter; that research was performed on the spelling of proper

 7   names and utilizing the information provided, but that in

 8   many cases the spellings were educated guesses; that the

 9   transcript was prepared by me or under my direction and was

10   done to the best of my skill and ability.

11          I further certify that I am in no way related to any of

12   the parties hereto nor am I in any way interested in the

13   outcome hereof.

14

15

16

17

18    S/   Sara L. Kern                              10th of December, 2019

19    Signature of Approved Transcriber                      Date

20

21
     Sara L. Kern, CET**D-338
22   King Transcription Services
     3 South Corporate Drive, Suite 203
23   Riverdale, NJ 07457
     (973) 237-6080
24

25
